DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-20 are currently pending. 
Claim(s) 18-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected control method (Group II), there being no allowable generic or linking claim. 

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-17) and Species A in the reply filed on 01/26/2022 is acknowledged.  The traversal is on the ground(s) that a complete and thorough search for the subject matter of Group I would require searching the art areas appropriate to the subject matter of Group II. Due to the similarity of the features of the group, a search for each of the claims of the group would be coextensive and, therefore, it is respectfully submitted that it would not be a serious burden upon the Examiner to examine all of the claims in this application.  This is not found persuasive because the inventions have acquired a separate status in the art in view of their different classification.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-7, 10, 13-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 204103852, Yu in view of US 2012/0291841, Jang et al. 
Regarding claim 1
Yu teaches a glass (see double glass solar panel assembly) [Fig. 2 and paragraph 0020], comprising:
a first glass layer (corresponding to glass cover 7) [Fig. 2, paragraphs 0020 and 0023], a plurality of conductive strips (corresponding to electric heating wires 8) and a second glass layer (corresponding to bottom plate 3) [Fig. 2, paragraphs 0020 and 0023], wherein the plurality of conductive strips (8) are between the first glass layer (7) and the second glass layer (3) and spaced apart from each other (the heating wires 8 are disposed on the back surface of the glass cover plate 7 and are therefore between the first glass layer 7 and the second glass layer 3) [Fig. 2 and paragraph 0023], and are configured to generate heat when being supplied with power (the control system starts the electric heating wire and the heating wire generates heat such that snow accumulated on the surface of the glass is melted) [paragraph 0024]. 

    PNG
    media_image1.png
    697
    545
    media_image1.png
    Greyscale

Yu is silent to the conductive strips being transparent.
	In the same field of endeavor of glass comprising a pattern of conductive heating strips [Abstract and paragraph 0008], Jang teaches that the conductive strips (corresponding to electrode pattern 200) should be made of a transparent material in order to avoid interference in optical absorption of the solar cells [Figs. 1-2, paragraphs 0024-0025 and 0044].
	Yu and Jang are analogous inventions in the field of photovoltaic modules comprising heating electrode patterns.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the conductive strips of Yu to be transparent, as in Jang, in order to avoid interference in optical absorption of the solar cells [Figs. paragraph 0044].
	Further, with regards the conductive strips being spaced apart from each other, Examiner notes that Jang teaches that the pattern formed by such conductive elements may be in a single zig zag line [Fig. 5], two separate zig zag lines spaced apart from each other [Fig. 6], a plurality of parallel lines separated from each other [Fig. 7], in a spiral fashion [Figs. 10-11], etc.
Jang further teaches that the electrode pattern may be selected with appropriate gaps and various forms by taking account of speed for removing foreign substance, occurrence of electric discharge, and occurrence of resistance and heat [paragraph 0096]. 
Absent a showing of criticality or unexpected results with respect to the particular arrangement of the transparent conductive strips (a result-effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to optimize said parameter through routine experimentation in order to achieve the desired speed of substance removal, electric discharge, resistance and heat [Jang, paragraph 0096].  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Regarding claim 2	
	Modified Yu teaches the glass as set forth above, further comprising a solar power unit (5) between the plurality of transparent conductive strips (8) and at least one of the first glass layer (7) or the second glass layer (3) [Yu, Fig. 2]. 
Regarding claim 4
	Modified Yu teaches the glass as set forth above, comprising a plurality of solar power units (5) [Yu, Fig. 2; Jang, Fig. 1], wherein the plurality of solar power units (5) are arranged in an array of m rows and n columns [Yu, Fig. 2], n solar power units (5) in each row are coupled as a solar power unit string [see Fig. 2 of Yu], m solar power unit strings are coupled with each other [Yu, Fig. 2], and both m and n are natural numbers [Yu, Fig. 2]. 
Yu is silent to the n solar power units in each row being coupled in series and to the m solar power unit strings being coupled in parallel with each other.
Jang shows that a plurality of solar cells may be electrically connected in series, parallel, or series-parallel [paragraphs 0028 and 0031].  
Therefore, because Jang teaches choosing from a finite number of identified, predictable electrical connections, one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since Jang teaches that a series-parallel connection leads to the anticipated success, said electrical connection is not of innovation but of ordinary skill and common sense [see MPEP 2143].
Regarding claim 5
	The embodiment depicted in Fig. 2 of Yu does not teach the solar power unit (5) being coupled to at least one of a power storage element or a power consumption element. 
Jang teaches a power storage element (corresponding to a capacitor unit) that is coupled to a solar power unit (150) for charging and discharging electric energy generated from said solar power unit (150) and circuit elements [paragraphs 0038, 0067, 0071 and 0076].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the glass of Yu to include a power storage element coupled to the solar power unit so that power generated from the solar power unit can be store and used to power, for example, the heating of the conductive strips [Jang, paragraphs 0038, 0067, 0071 and 0076].
Regarding claim 6
	Modified Yu teaches the glass as set forth above, wherein the solar power unit (5) is coupled to the plurality of transparent conductive strips (heating wires 8 are printed on the back surface of the glass cover plate 7 which is coupled to encapsulated solar power unit 5) [Yu, Fig. 2, paragraphs 0020 and 0023]. 
Regarding claim 7
	Modified Yu teaches the glass as set forth above, further comprising a transparent insulating layer (6) between the solar power unit (5) and the plurality of transparent conductive strips (8) [Yu, Fig. 2, paragraphs 0020 and 0023]. 
Regarding claim 10
	Modified Yu teaches the glass as set forth above, wherein the plurality of transparent conductive strips (8) are made of indium tin oxide [Jang, paragraph 0044].
Regarding claim 13
Yu teaches a manufacturing method of glass (see double glass solar panel assembly) [Fig. 2, paragraphs 0020 and 0023-0024], comprising:
forming a first glass layer (corresponding to glass cover 7) [Fig. 2, paragraphs 0020 and 0023]; 
forming a plurality of conductive strips (corresponding to electric heating wires 8) on the first glass layer (7) [Fig. 2 and paragraph 0023]; and 
forming a second glass layer (corresponding to bottom plate 3) on a side of the plurality of transparent conductive strips (8) away from the first glass layer (7) [Fig. 2, paragraphs 0020 and 0023], 
wherein the plurality of conductive strips (8) are spaced apart from each other (the heating wires 8 are disposed on the back surface of the glass cover plate 7 and are therefore between the first glass layer 3 and the second glass layer 7) [Fig. 2 and paragraph 0023], and are configured to generate heat when being supplied with power (the control system starts the electric heating wire and the heating wire generates heat such that snow accumulated on the surface of the glass is melted) [paragraph 0024]. 
Yu is silent to the conductive strips being transparent.
	In the same field of endeavor of glass comprising a pattern of conductive heating strips [Abstract and paragraph 0008], Jang teaches that the conductive strips (corresponding to electrode pattern 200) should be made of a transparent material in order to avoid interference in optical absorption of the solar cells [Figs. 1-2, paragraphs 0024-0025 and 0044].
	Yu and Jang are analogous inventions in the field of photovoltaic modules comprising heating electrode patterns.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the conductive strips of Yu to be transparent, as in Jang, in order to avoid interference in optical absorption of the solar cells [Figs. paragraph 0044].
	Further, with regards the conductive strips being spaced apart from each other, Examiner notes that Jang teaches that the pattern formed by such conductive elements may be in a single zig zag line [Fig. 5], two separate zig zag lines spaced apart from each other [Fig. 6], a plurality of parallel lines separated from each other [Fig. 7], in a spiral fashion [Figs. 10-11], etc.
Jang further teaches that the electrode pattern may be selected with appropriate gaps and various forms by taking account of speed for removing foreign substance, occurrence of electric discharge, and occurrence of resistance and heat [paragraph 0096]. 
Absent a showing of criticality or unexpected results with respect to the particular arrangement of the transparent conductive strips (a result-effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to optimize said parameter through routine experimentation in order to achieve the desired speed of substance removal, electric discharge, resistance and heat [Jang, paragraph 0096].  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Regarding claim 14
Modified Yu teaches the method as set forth above, after forming the plurality of transparent conductive strips (8) on the first glass layer (7), further comprising: forming a solar power unit (5) on the side of the plurality of transparent conductive strips (8) away from the first glass layer (7) [Fig. 2, paragraphs 0020 and 0023-0024]. 
Regarding claim 16
Modified Yu teaches the method as set forth above, wherein forming the solar power unit (5) comprises: 
forming a plurality of solar power units (5) [Yu, Fig. 2; Jang, Fig. 1], wherein the plurality of solar power units (5) are arranged in an array of m rows and n columns [Yu, Fig. 2], n solar power units (5) in each row are coupled as a solar power unit string [Yu, Fig. 2], m solar power unit strings are coupled with each other [Yu, Fig. 2], and both m and n are natural numbers [Yu, Fig. 2]. 
Yu is silent to the n solar power units in each row being coupled in series and to the m solar power unit strings being coupled in parallel with each other.
Jang shows that a plurality of solar cells may be connected in series, parallel, or series-parallel [paragraphs 0028 and 0031].  
Therefore, because Jang teaches choosing from a finite number of identified, predictable electrical connections, one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since Jang teaches that a series-parallel connection leads to the anticipated success, said electrical connection is not of innovation but of ordinary skill and common sense [see MPEP 2143].
Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 204103852, Yu n view of US 2012/0291841, Jang et al. as applied to claims 1, 2, 4-7, 10, 13-14 and 16 above, and further in view of CN 101699634, Huang et al.
Regarding claim 3
All the limitations of claim 2, from which claim 3 depends, have been set forth above.
Modified Yu is silent to the solar power unit comprising a first electrode, a second electrode and a PIN junction between the first electrode and the second electrode. 
	Huang teaches that solar power generation units can be in the form of a single layer, double layer, or triple p-i-n junctions, wherein an upper electrode (corresponding to the claimed first electrode) and a bottom electrode (corresponding to the claimed second electrode) are positioned on opposing surfaces of the p-i-n junction [paragraphs 0011-0014].
	Modified Yu and Huang are analogous inventions in the field of solar power units.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the solar power unit in modified Yu with a solar power unit comprising a PIN junction and first and second electrodes, as in Huang, because said solar power unit is one from a finite number of identified, predictable solar cell structures, and one of ordinary skill would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Further, Huang teaches that the disclosed solar power unit (comprising the PIN junction) is light weight and easy to install [paragraph 0016].  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the solar power unit in modified Yu with the solar power unit of Huang for ease of installation.
Regarding claim 15
All the limitations of claim 14, from which claim 15 depends, have been set forth above.
	Modified Yu is silent to the step of forming the solar power unit comprising: forming a first electrode on the side of the plurality of transparent conductive strips away from the first glass layer; forming a PIN junction on a side of the first electrode away from the plurality of transparent conductive strips; and forming a second electrode on a side of the PIN junction away from the first electrode. 
	Huang teaches a method for forming a solar power unit [paragraphs 0011-0014] comprising: forming a first electrode (See, for example, upper electrode) [paragraph 0013], forming a PIN junction [paragraph 0011]; and forming a second electrode (corresponding to bottom electrode) on a side of the PIN junction away from the first electrode (upper electrode) [paragraph 0014].
	Modified Yu and Huang are analogous inventions in the field of solar power units.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the step of forming the solar power unit in modified Yu to include the steps of depositing a solar power unit having a upper electrode/PIN/lower electrode structure, as in Huang, because said solar power unit is one from a finite number of identified, predictable solar cell structures, and one of ordinary skill would have found obvious to pursue the known options with reasonable expectation of success b[see MPEP 2143].  Further, Huang teaches that the disclosed solar power unit (comprising the PIN junction) is light weight and easy to install [paragraph 0016].  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the step of forming the solar power unit in modified Yu with the steps disclosed in Huang thereby forming a solar power unit that is light weight and easy to install.
Examiner notes that the above combination necessarily results in the first electrode being on the side of the plurality of transparent conductive strips away from the first glass layer and in the PIN junction being on a side of the first electrode away from the plurality of transparent conductive strips.
Claims 8, 11, 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 204103852, Yu in view of US 2012/0291841, Jang et al. as applied to claims 1, 2, 4-7, 10, 13-14 and 16 above, and further in view of US 2014/0041713, Adler et al. and “A Highly Thermostable In2O3/ITO Thin Film Thermocouple Prepared via Screen Printing for High Temperature Measurements” (03/2018), Liu et al.
Regarding claim 8
All the limitations of claim 2, from which claim 8 depends, have been set forth above.
Modified Yu does not teach a temperature measuring structure on an edge of the glass.
	Adler teaches a photovoltaic module (10) comprising a glass (14) including a plurality of conductive strips (32) that generate heat such that winter precipitation can be removed from a surface thereon [Fig. 1, abstract, paragraphs 0098 and 0100], wherein a temperature measuring structure (corresponding to temperature sensor (26) is positioned on an edge of the glass in order to determine when winter precipitation (snow) is possible and when the panel cover has been sufficiently heated thereby facilitating winter precipitation removal [Fig. 1, paragraphs 0015, 0027, 0116 and 0144].
	Modified Yu and Adler are analogous inventions in the field of photovoltaic modules including glass covers with winter precipitation removal elements.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the glass of modified Yu to include a temperature measuring structure on an edge of the glass, as in Adler, in order to be able to determine when winter precipitation (snow) is possible and when the panel cover has been sufficiently heated thereby facilitating winter precipitation removal [Adler, Fig. 1, paragraphs 0015, 0027, 0116 and 0144].
Modified Yu does not teach the temperature measuring structure comprising a first transparent conductive temperature measuring strip and a second transparent conductive temperature measuring strip which are made of different conductive materials, and one end of the first transparent conductive temperature measuring strip and one end of the second transparent conductive temperature measuring strip are overlapped and coupled. 
Liu teaches a highly stable temperature measuring structure (thermocouple) comprising a first transparent conductive temperature measuring strip (corresponding to ITO strip) and a second transparent conductive temperature measuring strip (corresponding to In2O3 strip) which are made of different conductive materials [Fig. 1, Abstract and Pages 1-2], and one end of the first transparent conductive temperature measuring strip (ITO strip) and one end of the second transparent conductive temperature measuring strip (In2O3 strip) are overlapped and coupled (the measuring structure comprises a thermocouple) [Fig. 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the temperature measuring structure in modified Yu with the thermocouple disclosed in Liu because said equipment is a known and available highly stable temperature measuring structure that can obtain temperature measurements in extreme environments, and further provides for high thermal output and quick thermo-response, and excellent anti-oxidation properties [Liu, Fig. 1, pages 1-2].  
Regarding claim 11
Modified Yu teaches the glass as set forth above, further comprising a control circuit [Yu, paragraphs 0010, 0012 and 0024; Jang, paragraph 0061], wherein the control circuit is coupled to a power source (corresponding to a capacitor which would have been obvious to include to charge and discharge power generated by the solar power unit; see above) and the temperature measuring structure [Jang, paragraphs 0038, 0067, 0071 and 0076; Adler, paragraphs 0015, 0027, 0116 and 0144; Liu, Pages 1-2], and the control circuit is configured to perform at least one of steps of: 
controlling the power source to apply a first type of control voltage to the plurality of transparent conductive strips (8) to cause the plurality of transparent conductive strips to generate heat (the controller controls the operation of the capacitor to apply a first voltage onto the strips) [Yu, paragraphs 0010 and 0012; Jang, paragraphs 0061-0062], and 
controlling a magnitude of a control voltage applied to the plurality of transparent conductive strips according to a temperature of the glass measured by the temperature measuring structure (the controller turns on the heater according to the temperature measured by the temperature measuring structure) [Adler, paragraph 0156 and 0160].
It is further noted that Jang teaches a step of controlling a power source (capacitor) to apply a first type of control voltage to the plurality of transparent conductive strips (222, 224) to cause the plurality of transparent conductive strips (222, 224) to generate heat [paragraphs 0055, 0067, 0071 and 0076], and a further step of controlling the power source (capacitor) to apply a second type of control voltage to the plurality of transparent conductive strips (222, 224) to cause the plurality of transparent conductive strips to generate a strong and weak alternating electric field (a second type of control voltage is applied to a plurality of conductive strips that generate an electric field which cause a foreign substance such as, for example, dust to move along the surface until it is removed) [paragraphs 0049-0052].
The method of Jang not only enables the removal of snow by the application of heat to the glass from the plurality of conductive strips, but enables the removal of dust from the surface of the glass which can diminish the output of the solar power units [paragraph 0006].  Accordingly, it would have been obvious to one of ordinary skill in the art to include a step of controlling the power source such that a second voltage that can generate an electrical field is applied thereby removing dust from the surface of the glass such that the output of the solar cells is not diminished [paragraph 0006].  
Regarding claim 12
	Modified Yu teaches the glass as set forth above, wherein the plurality of transparent conductive strips (8) have a curved shape [Yu, Fig. 1, Jang, Figs. 5-14], and at least one of the first transparent conductive temperature measuring strip and the second transparent conductive temperature measuring strip has a same shape as the plurality of transparent conductive strips [Liu, Fig. 1]. 
	Examiner notes that the shape of the transparent conductive strips and the shape of the transparent temperature measuring strips are considered an obvious matter of design choice.
	As seen in Figs. 5-11 of Jang, the pattern of the conductive strips may be in a single zig zag line [Fig. 5], two separate zig zag lines spaced apart from each other [Fig. 6], a plurality of parallel lines separated from each other [Fig. 7], in a spiral fashion [Figs. 10-11], etc.  Further, the electrode pattern may be selected with appropriate gaps and various forms by taking account of speed for removing foreign substance, occurrence of electric discharge, and occurrence of resistance and heat [paragraph 0096]. 
Absent a showing of criticality or unexpected results with respect to the particular shape of the transparent conductive and measuring strips (a result-effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to optimize said parameter through routine experimentation in order to achieve the desired speed of substance removal, electric discharge, resistance and heat [Jang, paragraph 0096].  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Since applicant has not disclosed that the claimed curved shape solves any stated problem or is for any particular purpose, absent persuasive evidence that the particular shape is essential and/or significant, the curved would be an obvious matter of design choice to one ordinarily skilled in the art (see MPEP § 2144.04).
Regarding claim 17
Modified Yu does not teach forming a temperature measuring structure on an edge of the glass.
	Adler teaches method for forming a photovoltaic module (10) comprising a glass (14) including a plurality of conductive strips (32) that generate heat such that winter precipitation can be removed from a surface thereon [Fig. 1, abstract, paragraphs 0098 and 0100], wherein the method comprises forming a temperature measuring structure (corresponding to temperature sensor (26) on an edge of the glass in order to determine when winter precipitation (snow) is possible and when the panel cover has been sufficiently heated thereby facilitating winter precipitation removal [Fig. 1, paragraphs 0015, 0027, 0116 and 0144].
	Modified Yu and Adler are analogous inventions in the field of photovoltaic modules including glass covers with winter precipitation removal elements.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of modified Yu to include a step of forming a temperature measuring structure on an edge of the glass, as in Adler, in order to be able to determine when winter precipitation (snow) is possible and when the panel cover has been sufficiently heated thereby facilitating winter precipitation removal [Adler, Fig. 1, paragraphs 0015, 0027, 0116 and 0144].
Modified Yu does not teach that forming the temperature measuring structure comprises: forming a first transparent conductive temperature measuring strip and a second transparent conductive temperature measuring strip from different conductive materials, one end of the first transparent conductive temperature measuring strip and one end of the second transparent conductive temperature measuring strip being overlapped and coupled.
Liu teaches forming a highly stable temperature measuring structure (thermocouple) comprising forming a first transparent conductive temperature measuring strip (corresponding to ITO strip) and a second transparent conductive temperature measuring strip (corresponding to In2O3 strip) which are made of different conductive materials [Fig. 1, Abstract and Pages 1-2], wherein one end of the first transparent conductive temperature measuring strip (ITO strip) and one end of the second transparent conductive temperature measuring strip (In2O3 strip) are overlapped and coupled (the measuring structure comprises a thermocouple) [Fig. 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the temperature measuring structure in modified Yu with the thermocouple disclosed in Liu because said equipment is a known and available highly stable temperature measuring structure that can obtain temperature measurements in extreme environments, and further provides for high thermal output and quick thermo-response, and excellent anti-oxidation properties [Liu, Fig. 1, pages 1-2].  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 204103852, Yu in view of US 2012/0291841, Jang et al., US 2014/0041713, Adler et al. and “A Highly Thermostable In2O3/ITO Thin Film Thermocouple Prepared via Screen Printing for High Temperature Measurements” (03/2018), Liu et al. as applied to claims 1, 2, 4-8, 10-14 and 16-17 above, and further in view of US 9,978,412, Macken et al. 
Regarding claim 8
	All the limitations of claim 8, from which claim 9 depends, have been set forth above.
	Modified Yu teaches the glass as set forth above, wherein the first transparent conductive temperature measuring strip is made of indium tin oxide (ITO) [Liu, Pages 1-3], and the second transparent conductive temperature measuring strip is made of In2O3 [Liu, pages 2-3].  
	Modified Yu does not teach the second transparent conductive measurement strip being made of antimony tin oxide. 
	However, in the field of transparent thermocouples, Macken teaches that antimony tin oxide is functional equivalent to In2O3 (see claim 4), wherein the thermocouple comprising a first element comprising ITO and a second element comprising one of indium oxide and antimony tin oxide.
Therefore, because these two TCO materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute In2O3 for antimony tin oxide [MPEP 2144.06].
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 108198882, Feng teaches a glass front plate 1, a solar cell 2 and a glass back plate 3 arranged in sequence from top to bottom, wherein a metal heating wire 6 is embedded in at least one side of the first encapsulation adhesive film 4 and/or the second encapsulation adhesive film 5 [Figs. 1-2 and paragraph 0024].
JP H08-250756, Iijima teaches a photovoltaic module comprising a linear heater (12) formed on the surface of a cover glass (11) for facilitating snow removal [Abstract].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721